

117 SRES 187 ATS: Congratulating the University of Wisconsin Badgers on winning the 2021 National Collegiate Athletic Association Women’s Ice Hockey Championship.
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 187IN THE SENATE OF THE UNITED STATESApril 28, 2021Ms. Baldwin (for herself and Mr. Johnson) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the University of Wisconsin Badgers on winning the 2021 National Collegiate Athletic Association Women’s Ice Hockey Championship.Whereas, on March 20, 2021, the University of Wisconsin Badgers won the 2021 National Collegiate Athletic Association Women’s Ice Hockey Championship and finished the season with an impressive record of 17-3-1;Whereas the University of Wisconsin Badgers senior forward Daryl Watts scored a spectacular game-winning goal in overtime to give the Badgers a 2 to 1 victory over the Northeastern University Huskies in the national championship game;Whereas the University of Wisconsin Women’s Hockey Team won their 6th national title, adding to championship seasons in 2006, 2007, 2009, 2011, and 2019;Whereas the 2020 National Collegiate Athletic Association Women’s Ice Hockey Championship was cancelled due to the COVID–19 pandemic;Whereas the University of Wisconsin Women’s Hockey Team won back-to-back national championships for the second time in program history, having also won in 2006 and 2007;Whereas the following players should be congratulated for their hard work and dedication in representing the University of Wisconsin: Kennedy Blair, Breanna Blesi, Grace Bowlby, Natalie Buchbinder, Britta Curl, Delaney Drake, Lacey Eden, Chayla Edwards, Jane Gervais, Teagan Grant, Dara Greig, Katie Kotlowski, Cami Kronish, Nicole Lamantia, Casey O’Brian, Brette Pettet, Maddie Posick, Caitlin Schneider, Grace Shirley, Sophie Shirley, Mayson Toft, Daryl Watts, Makenna Webster, and Maddi Wheeler;Whereas the University of Wisconsin Badgers were guided by a superb coaching staff of Mark Johnson, Dan Koch, Jackie Crum, Mark Greenhalgh, Sis Paulsen, Stefanie Arndt, Jim Snider, Justin Kakuska, AJ Harrison, and Billy Breider;Whereas the University of Wisconsin Women’s Hockey Head Coach Mark Johnson was named the U.S. College Hockey Online (USCHO) Coach of the Year and has coached the Badgers for 18 seasons, producing 539 wins and 6 national championships to become the all-time winningest coach in the history of college women’s hockey;Whereas the University of Wisconsin Women’s Hockey Team—(1)also captured the 2021 Western Collegiate Hockey Association Conference’s regular season and tournament championships;(2)featured 4 players who earned USCHO All-American honors at the end of the season: Daryl Watts, Grace Bowlby, Sophie Shirley, and Lacey Eden; and(3)has had a long history of players, past and present, who also represent the University of Wisconsin on the international and Olympic stage;Whereas the players and staff persevered through the challenges presented by the COVID–19 pandemic, including the cancellation of games and limited attendance at LaBahn Arena in order to protect the health and safety of the players, staff, and loyal fans throughout the State of Wisconsin; andWhereas the Badgers Women’s Hockey Team has brought great pride and honor to the University of Wisconsin and its alumni, loyal fans, and the State of Wisconsin: Now, therefore, be itThat the Senate—(1)congratulates the University of Wisconsin Badgers on winning the 2021 National Collegiate Athletic Association Women’s Ice Hockey Championship;(2)recognizes the achievements of the players, coaches, and staff who contributed to this unprecedented championship season; and(3)respectfully requests that the Secretary of the Senate prepare an official copy of this resolution for presentation to—(A)the Chancellor of the University of Wisconsin, Rebecca Blank;(B)the Athletic Director of the University of Wisconsin, Barry Alvarez; and(C)the Head Coach of the University of Wisconsin Women’s Hockey Team, Mark Johnson. 